Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendments
	The claim amendments of August 13, 2021 do not comply with 37 CFR 1.173(b)-(g).  37 CFR 1.173(d)(1) “The matter to be omitted by reissue must be enclosed in brackets”.  37 CFR 1.173(d)(2) states  “The matter to be added by reissue must be underlined”.  The Applicant is also reminded that 37 CFR 1.173(g) states that all amendments must be made relative to the patent.
	The amendments in the August 13, 2021 amendment appear to be in relation to the final amendment of SN 15/813,723 (filed on April 30, 2019). For example, the amendment indicates that claims 9, 14 and 18-20 are canceled. However, the patent includes claims 1-18. 
The deletions in claim 1, 2, 5-8, 11, 13, 15-17 are shown with strikethroughs and double brackets. Deletions need to be shown with single brackets. 
Further, claims 21-23 are not underlined.  

Oath/Declaration
It is further noted that the Declaration files on August 13, 2021 does not include an error in the declaration. There are some errors provided in the Remarks in the support for amendments, but not in the Declaration. See MPEP 1414: 
For an application filed on or after September 16, 2012 that seeks to enlarge the scope of the claims of the patent, the reissue oath or declaration must also identify a claim that the application seeks to broaden. A general statement, e.g., that all claims are broadened, is not sufficient to satisfy this requirement. In identifying the error, it is sufficient that the reissue oath/declaration identify a single word, phrase, or expression in the specification or in an original claim, and how it renders the original patent wholly or partly inoperative or invalid. The corresponding corrective action which has been taken to correct the original patent need not be identified in the oath/declaration. If the initial reissue oath/declaration "states at least one error" in the original patent, and, in addition, recites the specific corrective action taken in the reissue application, the oath/declaration would be considered acceptable, even though the corrective action statement is not required.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA L ENGLE whose telephone number is (571)272-6660. The examiner can normally be reached Monday- Friday 7:30 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eileen Lillis can be reached on 571-272-6928. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PATRICIA L ENGLE/
Patent Reexamination Specialist
Art Unit 3993


Conferees:
/JOSEPH A KAUFMAN/Primary Examiner, Art Unit 3993      

/EILEEN D LILLIS/SPRS, Art Unit 3993